Citation Nr: 1535247	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) following a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss.  The Veteran was assigned an initial compensable rating for his bilateral hearing loss effective April 19, 2010.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board Hearing).  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A review of the record shows that the Veteran was last afforded a VA examination for his bilateral hearing loss in June 2010.  At his May 2015 hearing, the Veteran stated that he had difficulty discriminating speech, especially if there was significant background noise.  As there is evidence suggesting a worsening of this disability subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, at the May 2015 hearing, the Veteran indicated that his hearing aids have been changed twice, in 2011 and 2012, to help with his hearing disability.  He further stated that he recently had an audiological evaluation at VA.  Accordingly, these outstanding VA outpatient treatment records should be obtained before a decision is rendered with respect to this issue.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611(1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete copies of VA outpatient treatment records dated from February 2010 to the present and associate these records with the claims file.

2. Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss disability.  The examiner must perform all required testing and evaluation, including especially an audiogram and Maryland CNC speech discrimination test, and indicate the functional impact, if any, this bilateral hearing loss disability has on the Veteran's life (daily activities) and employability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable

3. Then readjudicate the appeal.  The Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




